Title: From George Washington to Brigadier General John Stark, 27 November 1779
From: Washington, George
To: Stark, John


        
          Sir
          Head Quarters West point 27th Novemr 1779
        
        I have just recd advice that 40 sail of Vessels past Norwalk on the 25th bound Eastward. I therefore desire you to halt with the troops under your command untill we have had time to discover their intentions. Should they make a descent at any place upon the Sound, you will instantly march to its releif—or if they repossess R. Island you are to inform me and wait further orders. But should you not in the course of a few days hear of their making a landing any where upon the Coast, or upon Rhode Island, you are then to continue your march as expeditiously as possible to the place of cantonment, by the Route given to you in my last—You will be pleased to observe, that should you march southward—Capt. Donnels Company of Colo. Cranes Battalion of Artillery with their peices are to be ordered to West point. The other Companies of Artillery with you with their peices are to join the park in the Jersies. I am &.
      